—Appeal by defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered September 29, 1980, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to *429withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). O’Connor, J. P., Rubin, Eiber and Kunzeman, JJ., concur.